DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on November 13, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 19, it is rejected because the applicant has provided evidence that the applicant intends the term "non-volatile machine-readable storage medium" to include non-statutory matter. The applicant describes a "non-volatile machine-readable storage medium" as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 00106). The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a 

The Examiner suggests amending the claim(s) to read as a "non-transitory machine-readable storage medium".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma et al. (Pub. No. US 2018/0373760).

Claim 1:
Verma et al. disclose a data processing method, being applicable to a data processing system, the data processing system comprising a storage device and a programmable device which transmit data to each other via a bus, the programmable device being deployed with a controller and an accelerator, the controller being enabled with at least two kinds of data format conversion function, and the method comprising: 
obtaining, by the controller, first data [figs. 1-3; pars. 0018, 0021, 0026-0027, 0040 – Data is obtained from a database by a host CPU of a compute node. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310.”)];  
performing, by the controller, data format conversion on the first data to obtain second data in a target data format [figs. 1-3; pars. 0018, 0021, 0026-0028 – The obtained data is converted. (“At block 215, the DBMS 120 reformats the database tables 305 into data blocks 340 that each has multiple PU data blocks that correspond to the PUs 365 in the database accelerator 145.”)]; and 
storing, by the controller, the second data into the storage device and/or sending, by the controller, the second data to the accelerator [figs. 1-3; pars. 0018, 0021, 0026-0042 – Data may be transferred to an accelerator for further processing. The data may also be used to update the database. (“At block 220, the DBMS 120 transmits the data block 340 to the database accelerator 145.” … “In one embodiment, the DBMS 120 may also update the data stored in the database 105 in response to the query. For example, although not shown in FIG. 3, the DBMS 120 may use the database interface 310 to transmit updated database tables 305 to the database 105. In another example, the DBMS 120 may delete or move data stored in the database 105 in response to the query. In another embodiment, the DBMS 120 may store, delete, or move data in the database 105 in response to the client query without returning any results to the client.”)]. 

Claim 2 (as applied to claim 1 above):

obtaining, by the controller, the first data from the accelerator [par. 0040 – Data may be received from the accelerator and reformatted. (“In one embodiment, although not shown, the DBMS 120 may call other functions to reformat the combined results received from the database accelerator 145.”)]; and/or 
obtaining, by the controller, the first data from the storage device [figs. 1-3; pars. 0018, 0021, 0026-0027, 0040 – Data is obtained from a database by a host CPU of a compute node. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310.”)]. 

Claim 7 (as applied to claim 1 above):
Verma et al. disclose, wherein obtaining, by the controller, the first data comprising: 
obtaining, by the controller, multi-channel data [pars. 0028-0030, 0041 – Database tables or pages (i.e. multiple pieces of data) are returned. Examiner suggests clarifying what constitutes multi-channel data. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310. In one embodiment, the database tables 305 arrange the data in rows and columns.”)]; and 
selecting at least part of data from the multi-channel data as the first data [pars. 0028-0030, 0041 – The data is divided into blocks. Selecting all data reads on the claimed “at least part of data”. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310. In one embodiment, the database tables 305 arrange the data in rows and columns.” … “As shown in FIG. 3, the DBMS 120 uses the enqueue compute function 325 from the accelerator library to reformat and queue the data blocks 340.”)]. 
  
Claim 8 (as applied to claim 1 above):
Verma et al. disclose:
wherein the controller comprises a direct memory access (DMA) controller [par. 0022 – “In one embodiment, the DBMS 120 can perform a direct memory access (DMA) to transmit data to and from the database accelerator 145.”]. 
 
Claim 10:
Verma et al. disclose a data processing apparatus, comprising a storage device and a programmable device which transmit data to each other via a bus, the programmable device being deployed with a controller and an accelerator, and the controller being enabled with at least two kinds of data format conversion function, wherein the controller is configured to: 
obtain first data [figs. 1-3; pars. 0018, 0021, 0026-0027, 0040 – Data is obtained from a database by a host CPU of a compute node. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310.”)]
perform data format conversion on the first data to obtain second data in a target data format [figs. 1-3; pars. 0018, 0021, 0026-0028 – The obtained data is converted. (“At block 215, the DBMS 120 reformats the database tables 305 into data blocks 340 that each has multiple PU data blocks that correspond to the PUs 365 in the database accelerator 145.”)]; and 
store the second data to the storage device and/or send the second data to the accelerator [figs. 1-3; pars. 0018, 0021, 0026-0042 – Data may be transferred to an accelerator for further processing. The data may also be used to update the database. (“At block 220, the DBMS 120 transmits the data block 340 to the database accelerator 145.” … “In one embodiment, the DBMS 120 may also update the data stored in the database 105 in response to the query. For example, although not shown in FIG. 3, the DBMS 120 may use the database interface 310 to transmit updated database tables 305 to the database 105. In another example, the DBMS 120 may delete or move data stored in the database 105 in response to the query. In another embodiment, the DBMS 120 may store, delete, or move data in the database 105 in response to the client query without returning any results to the client.”)]. 

Claim 11 (as applied to claim 10 above):
Verma et al. disclose:
wherein the controller obtains the first data from the accelerator [par. 0040 – Data may be received from the accelerator and reformatted. (“In one embodiment, although not shown, the DBMS 120 may call other functions to reformat the combined results received from the database accelerator 145.”)]; and/or 
the controller obtains the first data from the storage device [figs. 1-3; pars. 0018, 0021, 0026-0027, 0040 – Data is obtained from a database by a host CPU of a compute node. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310.”)]. 

Claim 16 (as applied to claim 10 above):
Verma et al. disclose, wherein the controller is further configured to: 
obtain multi-channel data [pars. 0028-0030, 0041 – Database tables or pages (i.e. multiple pieces of data) are returned. Examiner suggests clarifying what constitutes multi-channel data. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310. In one embodiment, the database tables 305 arrange the data in rows and columns.”)]; and 
select at least part of data from the multi-channel data as the first data [pars. 0028-0030, 0041 – The data is divided into blocks. Selecting all data reads on the claimed “at least part of data”. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310. In one embodiment, the database tables 305 arrange the data in rows and columns.” … “As shown in FIG. 3, the DBMS 120 uses the enqueue compute function 325 from the accelerator library to reformat and queue the data blocks 340.”)]. 
 
Claim 17 (as applied to claim 10 above):
Verma et al. disclose:
wherein the controller comprises a DMA controller [par. 0022 – “In one embodiment, the DBMS 120 can perform a direct memory access (DMA) to transmit data to and from the database accelerator 145.”]. 
  
Claim 19:
Verma et al. disclose a non-volatile machine-readable storage medium storing programmable device codes, wherein the codes are executed by a controller to implement the method according to claim 1 [par. 0061 - claim 19 is rejected for the same reasons set forth in claim 1 above (“The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)].

Claim 20:
Verma et al. disclose a data processing system, comprising a storage device and a programmable device, which transmit data to each other via a bus, the programmable device being deployed with a controller and an accelerator, and the controller being 
obtain first data [figs. 1-3; pars. 0018, 0021, 0026-0027, 0040 – Data is obtained from a database by a host CPU of a compute node. (“In response to the request or query, the database 105 returns database tables 305 or database pages to the DBMS 120 via the database interface 310.”)];  
perform data format conversion on the first data to obtain second data in a target data format [figs. 1-3; pars. 0018, 0021, 0026-0028 – The obtained data is converted. (“At block 215, the DBMS 120 reformats the database tables 305 into data blocks 340 that each has multiple PU data blocks that correspond to the PUs 365 in the database accelerator 145.”)]; and 
store the second data to the storage device and/or send the second data to the accelerator [figs. 1-3; pars. 0018, 0021, 0026-0042 – Data may be transferred to an accelerator for further processing. The data may also be used to update the database. (“At block 220, the DBMS 120 transmits the data block 340 to the database accelerator 145.” … “In one embodiment, the DBMS 120 may also update the data stored in the database 105 in response to the query. For example, although not shown in FIG. 3, the DBMS 120 may use the database interface 310 to transmit updated database tables 305 to the database 105. In another example, the DBMS 120 may delete or move data stored in the database 105 in response to the query. In another embodiment, the DBMS 120 may store, delete, or move data in the database 105 in response to the client query without returning any results to the client.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (Pub. No. US 2018/0373760) as applied to claims 1 and 10 above, respectively, and further in view of Rolfe et al. (Pub. No. US 2015/0120673) and .

Claims 9 and 18 (as applied to claims 1 and 10 above, respectively):
Verma et al. disclose all the limitations above but do not specifically disclose:
wherein the storage device comprises a double data rate synchronous dynamic random access memory (DDR SDRAM), 
In the same field of endeavor, Rolfe et al. disclose:
wherein the storage device comprises a double data rate synchronous dynamic random access memory (DDR SDRAM) [par. 035 – “A database system may include, access, or use different types of memories, including a volatile "main memory" and a non-volatile "disk memory." The memories may include or use any number of different types of memory technologies, including phase change memory (PCM), dynamic random-access memory (DRAM), static random access memory (SRAM), non-volatile random-access memory (NVRAM), pseudostatic random-access memory (PSRAM), double data rate synchronous dynamic random access memory (DDR SDRAM), and other random-access memory (RAM) and read-only memory (ROM) technologies known in the art.” … “These characteristics can significantly impact the performance of the database system in terms of its responsiveness, data access times, execution speed, etc.”],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma et al. to include DDR SDRAM, as taught by Rolfe et al., in order to improve performance.

Verma et al. and Rolfe et al. disclose all the limitations above but do not specifically disclose:
the programmable device comprises a field programmable gate array (FPGA), and the accelerator comprises a convolutional neural network (CNN) accelerator.
In the same field of endeavor, Aydonat et al. disclose:
the programmable device comprises a field programmable gate array (FPGA), and the accelerator comprises a convolutional neural network (CNN) accelerator [pars. 0005, 0007, 0091 – A FPGA may include a CNN accelerator. (“Among the areas of exploration, CNN accelerators which utilize hardware specialization in the form of general purpose computing on graphics processing units (GPGPUs), multi-core processors, field programmable gate arrays (FPGAs), and application specific integrated circuits (ASICs) have been researched.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Verma et al. and Rolfe et al. to include the teachings of Aydonat et al. as convolutional neural networks are more computationally efficient that regular neural networks.

Allowable Subject Matter
Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



23 October 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139